Citation Nr: 1021392	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-24 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for the 
above-referenced claims.  

In his August 2007 Appeal to the Board of Veterans' Appeals 
(VA Form 9), the Veteran requested a Board hearing at the RO.  
In February 2008, the Veteran submitted notice to the RO that 
he no longer wanted a hearing.  Therefore, the request for a 
Board hearing at the RO is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d) 
(2009).

In a June 2009 decision, the Board denied service connection 
for bilateral hearing loss and tinnitus.  Thereafter, the 
Veteran appealed the Board's denial of his claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2009, the Veteran and the Secretary of VA (the 
parties) filed a Joint Motion for an Order Vacating and 
Remanding the Board Decision (Joint Motion).  The Joint 
Motion moved for the Court to vacate and remand the June 2009 
Board decision as the parties determined that a remand was 
necessary in order to provide the Veteran with a new 
examination to properly evaluate all pertinent evidence of 
record.  In December 2009, the Court granted the parties' 
Joint Motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In accordance with the Joint Motion, the Board finds that a 
remand is necessary in order to afford the Veteran a VA 
examination so as to determine the nature and etiology of his 
bilateral hearing loss and tinnitus. 

Bilateral Hearing Loss

The parties to the December 2009 Joint Motion indicated that 
the Veteran was not afforded an adequate VA medical opinion 
pursuant to the VA's statutory duty to assist a claimant in 
obtaining information necessary to substantiate a claim.  The 
parties noted that the Board conceded the Veteran's noise 
exposure in its June 2009 decision and recognized that the 
Veteran currently has bilateral hearing loss.  However, the 
parties stated that service connection for bilateral hearting 
loss was denied due to a lack of a medical nexus opinion.  It 
was noted that although the Veteran underwent a March 2006 VA 
examination, a medical opinion was not rendered following the 
examination.  The March 2006 VA examiner stated that without 
detailed audiometric records from the Veteran's military 
service, he could not assess a relationship between the 
Veteran's current hearing loss and his military noise 
exposure without resorting to mere speculation.  However, the 
examiner did not discuss the Veteran's lay statements 
regarding the continuity of hearing loss symptomatology since 
service.  Specifically, the Veteran reported having 
continuous hearing problems, including difficulty 
understanding speech, since he was in the military.  
Accordingly, the parties agreed that the claim should be 
remanded for another VA medical examination and opinion.  

The Board notes that lay statements, such as those by the 
Veteran, may be competent to support claims for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 1153(a) 
(West 2002 & Supp. 2009); 38 C.F.R. 3.159, 3.303(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Thus, the Veteran's 
statements regarding the onset and continuity of his hearing 
loss must be given consideration in determining whether 
service connection is warranted. 

In this regard, the Board also notes that the requirements 
for service connection for hearing loss as defined in 38 
C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  This regulation does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing  loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  As such, an additional VA examination is 
needed so that the examiner can provide an opinion on the 
etiology of the Veteran's hearing loss in light of his 
reports of continuity of symptoms.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. 5103A(d); 38 C.F.R. 3.159(c)(4).  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, 
on remand, the Veteran should be scheduled for a VA 
examination so that a medical opinion can be obtained 
regarding whether his current hearing loss is related to his 
military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Tinnitus

Here, the parties agreed in the December 2009 Joint Motion 
that a vacatur and remand were required with regards to the 
tinnitus claim, as it is inextricably intertwined with the 
claim for service connection for hearing loss.  In so doing, 
the parties essentially acknowledged the possible 
relationship between hearing loss and tinnitus, given the 
nature of the two disorders.  The Board notes that two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision on one issue cannot 
be rendered until the other issue has been considered.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In light 
of the above, the claim for service connection for tinnitus 
is remanded for further development and adjudication along 
with the claim for service connection for bilateral hearing 
loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of his 
current hearing loss and tinnitus 
disorders.  The entire claims file and a 
copy of this remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.  
The examiner should be advised that 
hearing loss or tinnitus need not be shown 
by the results of audiometric testing 
during the claimant's period of active 
military service in order for service 
connection to be granted.

The examiner is requested to provide an 
opinion as to the etiology of the 
Veteran's hearing loss and tinnitus, to 
include whether it is as least as likely 
as not (50 percent probability or greater) 
that any such disabilities found on 
examination are consistent with the 
Veteran's duties during his period of 
active service, and whether their onset 
was during service, or are otherwise 
related to noise exposure in service.  In 
addition, the examiner is asked to opine 
as to whether it is at least as likely as 
not that the tinnitus disorder is 
etiologically related to the Veteran's 
bilateral hearing loss.  In so doing, the 
examiner must acknowledge the competent 
reports of the Veteran as to a continuity 
of symptoms since his military service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  It is requested that the examiner 
consider and reconcile any additional 
opinions of record or any contradictory 
evidence regarding the above.  If the 
examiner concludes that an opinion cannot 
be offered without resort to speculation, 
it should be indicated and he/she should 
explain why an opinion cannot be reached.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
appropriate, the case is to be returned to 
the Board, following applicable appellate 
procedures.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


